Citation Nr: 0009476	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  95-17 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

The current appeal arose from an August 1990 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO affirmed the then assigned 10 
percent evaluation for lumbosacral strain.






In September 1992 the RO associated radiculopathy with the 
service-connected lumbosacral strain and assigned an 
increased evaluation of 40 percent effective from April 2, 
1988.

In June 1994 the RO proposed severance of service connection 
for radiculopathy.  

In January 1995 the RO severed service connection for 
radiculopathy, and reduced the evaluation for lumbosacral 
strain from 40 percent to 10 percent disabling effective 
April 1, 1995.

In February 1996 the RO affirmed the 10 percent evaluation 
for lumbosacral strain and denied entitlement to service 
connection for lumbar radiculopathy.

In June 1997 the Board of Veterans' Appeals (Board) 
determined that there was no clear and unmistakable error in 
granting service connection for radiculopathy and restored 
service connection therefor, determined that the reduction in 
the evaluation for lumbosacral strain from 40 percent to 10 
percent disabling should not have been accomplished, and 
remanded the claim to the RO for further development and 
adjudicative action.

In July 1997 the RO implemented the Board's June 1997 
decision and assigned a 40 percent evaluation for lumbosacral 
strain effective the date of reduction, April 1, 1995.

In December 1999 and January 2000 the RO denied entitlement 
to an evaluation in excess of 40 percent for lumbosacral 
strain.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

Lumbosacral strain is productive of not more than severe 
impairment, or additional functional loss due to pain or 
other pathology..


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses the veteran 
was seen in early 1970 with complaints of a bad back after 
having lifted some items the previous day.  He was found to 
have spasm of the back muscles.  Lumbar sprain was diagnosed.

Chronic lumbar strain was diagnosed when the veteran was 
examined by VA in February 1972.

In December 1974 the Board granted entitlement to service 
connection for lumbosacral strain.

In January 1975 the RO implemented the December 1974 Board 
decision by assigning a 10 percent evaluation for lumbosacral 
strain.

In June 1990 the veteran filed a claim of entitlement to an 
increased evaluation for lumbosacral strain.


VA conducted a special neurological examination of the 
veteran in April 1992.  He reported that he sustained injury 
to his low back in service while carrying some lumber.  He 
had continued to have problems with his back since service.  
He stated that he had pain primarily in his low back, and 
that such pain radiated into both hips, down the legs and 
into his feet and toes.  The examiner noted that the 
neurological examination was within normal limits.  The lower 
extremities compared favorably bilaterally.  He had good 
muscle strength in all areas.  No sensory deficits were 
found.  The deep tendon reflexes were 2+ in all areas.  No 
pathological reflexes were found.  The diagnosis was chronic 
pain syndrome.

VA conducted a special orthopedic examination of the veteran 
in April 1992.  The veteran reported that since service his 
low back disability had worsened.  He stated he can lift no 
more than 5 pounds and can hardly do any bending.  He 
reported that he had started using a cane in 1972 and was 
also issued a back brace at that time.  On examination he 
walked with the help of a cane and with a marked limp on the 
left.  He needed the help of his wife to undress.  He 
additionally wore a back brace.  

Inspection of the back disclosed normally preserved 
curvatures.  There was percussion pain over the entire dorsal 
and lumbosacral spine worse over the lumbosacral spine in 
midline.  There was pain over both sacroiliac and gluteal 
areas on the left more than on the right.  Lasegue was 
positive bilaterally at 15 to 20 degrees elevation and 
worsened bilaterally on dorsiflexion of the toes.  Reflexes 
were present, normal and equal at 3+.  Both calves had a 
circumference of 35 centimeters.  Tip toe and heel walking 
were barely feasible.

Range of motion of the lumbar spine was considered limited.  
Extension was to 15 degrees, lateral flexion was to 20 
degrees, rotation was to 20 degrees, anterior flexion was to 
30 degrees with pain and there was sciatic radiation in all 
motions.  The diagnosis was status post low back sprain with 
radiculopathy, most likely stenosis.  X-rays of the 
lumbosacral spine were normal.

Private radiographic studies dated in July 1995 disclosed 
central spinal canal stenosis at the L-4/L-5 and narrowing of 
the lateral recesses at the L-4/L-5 level as well.  Broad 
based posterior focal central disc protrusion at L-4/L-5 was 
noted with evidence of extrusion and without evidence of 
associated involvement at the exiting right or left nerve 
root.

A July 1997 VA electromyogram was reported as normal with no 
evidence of right or left lower extremity radiculopathy.  X-
ray of the lumbar spine disclosed a congenitally narrowed 
spinal canal made smaller by a right paracentral protrusion 
at L5/S1 which also resulted in some right-sided neural 
foraminal narrowing; and a small disc bulge at L4/L5 which 
did not result in significant stenosis.

VA conducted a special orthopedic examination of the veteran 
in September 1997.  The examiner noted that the claims file 
had been reviewed.  He described currently a shooting-type 
pain that begins in his lower lumbar spine posteriorly and 
has a tendency to radiate into the bottoms and tops of his 
feet.  He described this pain as increasing with any movement 
or straining type activities.  He also described pain that 
radiated into his anterior thighs as well as into his lower 
abdominal region.  He used a lumbosacral corset and a cane to 
assist his ambulation.  He stated that he can walk 
approximately one half block before having to stop because of 
severe pain in the back and legs.  He felt more comfortable 
when sitting.

The veteran reported a chronic feeling of stiffness in his 
back and his lower extremity joints and felt better if he 
moved and exercised his back and his lower extremity joints.  
He was currently employed as a supply clerk and data 
transcriber, working eight hours per day, five days per week.  
He estimated that he had lost two to three weeks from work 
during the past year, largely on the basis of attending 
numerous medical appointments.  He stated that he had had 
several absences from work during the past year for 
particularly acute episodes of back and leg pain which lasted 
for two to three days and then resolves, permitting him to 
return back to work.  He related a feeling of numbness in 
both lower extremities, extending from the thighs all the way 
to the toes.  

Currently, he was using Naprosyn as medication and stated 
this afforded him some minimal relief from his discomfort.  
He had received physical therapy, back brace, and a cane.  He 
had undergone multiple diagnostic and treatment injections 
including trigger points, epidural steroids, facet joint 
injections, all affording him only brief periods of relief 
before returning to his previous level of symptomatology.  He 
related having been told by the pain clinic that he 
demonstrated too many trigger points to provide injection 
therapy at the present time.

On examination the veteran was observed to walk with a cane 
in the right hand with a rather slow, deliberate gait.  He 
was wearing a soft lumbosacral corset.  Examination of the 
lumbosacral spine revealed that he stood with a slightly 
forward leaning posture and some loss of the normal lumbar 
lordosis.  His pelvis was level.  He forward flexed to 15 
degrees, hyperextended to 10 degrees, right and left lateral 
bent to 20 degrees, and right and left laterally rotated to 
20 degrees, all accompanied by complaints of some discomfort.  

He demonstrated no paraspinal lumbar spasm.  Palpation of the 
mid lumbar spine and lower lumbar spine in the midline 
revealed some tenderness and the spring test of the lumbar 
spine was accompanied by complaints of discomfort in the 
lumbar region.  Testing of the sacroiliac joints revealed no 
tenderness or complaints with stress testing.  He had mild 
tenderness over the sciatic nerves in the gluteal regions 
bilaterally.

Straight leg raising to 70 degrees on the right and left was 
accompanied by complaints of back and posterior thigh pain.  
However, dorsiflexion of the feet did not appreciably 
increase his degree of discomfort.  Gross muscle testing of 
the lower extremities revealed the quads, anterior tibials, 
extensor hallucis longus, peroneals, and plantar flexors to 
be grossly intact.  However, he complained of subjective 
difficulty of walking on his toes.  Reflexes were bilaterally 
symmetric at 1+ in the knees and at 2+ in the ankles.  There 
was no evidence of clonus at the ankles and the Babinski test 
was negative.  The veteran was able to detect position sense 
of the great toe and reported intact vibratory sensation in 
the lower extremity.  


Light touch perception in the lower extremities was reported 
as being intact except for a diminished area over the dorsum 
of the right foot in the distribution of the L5 dermatome.  
Testing with a blunt instrument revealed that he reported an 
inability to detect relatively sharp painful sensations in 
the entire lower extremities bilaterally.

X-ray studies revealed anteroposterior, lateral and both 
obliques as well as spot lateral of the lumbosacral junction 
revealed well maintained disc spaces at all levels and no 
appreciable anterior spurring of the vertebral structures.  
The examination impression was chronic myofascial pain 
syndrome, moderately severe.

VA conducted a special neurological examination of the 
veteran in September 1997.  He chiefly complained of back 
pain.  He complained of pain in the middle of the back 
radiating down the back of both legs.  With coughing or 
sneezing, he also had pain in his back which was not 
radiating.  He complained of occasional leaking bladder and 
had had some bowel problems for years.  He complained that 
both legs were numb in their entirety all the time.  He was 
able to ambulate with a cane and was able to drive an 
automatic vehicle.  He was diagnosed by VA as having probable 
facet syndrome of L5-S1.  Current medications included 
Naprosyn and Oxybutynin.  He also had a lumbosacral support.

On examination the veteran was a pleasant male in moderate 
distress with low back pain.  Motor evaluation revealed 
normal strength in his arms and legs without evidence of 
atrophy or fasciculations.  Reflexes were all present, 1/4 and 
symmetric to include ankle reflexes.  Sensory examination was 
uninterpretable as he had diffusely decreased pinprick in his 
entire body.  Gait revealed him to walk in the office without 
his cane.  He could walk for very short distances on his 
heels and toes, and tandem walked for short distances.  He 
had a negative Romberg and a negative drift.  He was able to 
get on and off the examining table, and lie down and sit up 
without assistance.  

He had negative straight leg raising bilaterally in the 
supine position at 30 degrees on both sides.  He was able to 
do a full deep knee bend without assistance.  He was able to 
forward flex his lumbar spine to 40 degrees, extend the 
lumbar spine to 10 degrees, and had full left and right 
lateral lumbar flexion of 30 degrees on both sides.

The examiner diagnosed lumbar strain injury aggravated by the 
aging process.  The examiner noted there was no evidence of 
an acute radiculopathy at that time, but the veteran did have 
radicular symptoms.  He noted he would need to review the 
most recent magnetic resonance imaging (MRI) to determine the 
extent of his disc degeneration.  The examiner noted the 
veteran had no evidence of documentable objective weakness, 
atrophy, sensory loss, or reflex abnormalities.  He had 
restricted range of motion in his lumbosacral spine.  There 
was no evidence of objective muscle spasms of the lumbar 
spine.  There appeared to be some functional overlay but that 
was playing a small part in his examination.

Associated with the claims file is a substantial quantity of 
VA treatment reports including reference to low back 
symptomatology dated during the 1990's.

VA conducted a joints examination of the veteran in April 
1999.  He described a constant pain in his lower back which 
was ameliorated only minimally by rest.  He described 
"radiation" down both sides of his lower extremities and 
pointed to a more or less stocking glove distribution of 
radiation type pain.  He described persistent, severe 
stiffness in the early mornings which caused him to be unable 
to get moving very quickly.  A 1997 EMG showed normal nerve 
conduction velocities.  Of note was an annotation that he did 
not give full effort during the course of the examination.

On examination there was mild symptom embellishment.  The 
veteran had a slight antalgic gait in the right lower 
extremity.  Heel and toe gait was intact.  The pelvis was 
level. 

There was some mild paraspinal spasm.  He started complaining 
of pain before he even initiated forward flexion but it was 
the opinion of the examiner that the veteran had painful 
arcus from about 40 to 70 degrees of forward flexion, that 
was his maximum achieved before he got in too much pain to 
continue.  Extension was limited to 15 degrees.  It was the 
estimation of the examiner that the veteran could go further 
but feared pain, although there was no associated spasm and 
the examiner considered this to be a factitious finding.  
Side bending was to 20 degrees in each direction.  Rotation 
was surprisingly not very painful and the veteran was able to 
twist 40 degrees in both directions.

Examination of the lower extremities disclosed no atrophy.  
There was no weakness although there was some giving way and 
cogwheeling type weakness.  There were no reflex changes.  
Straight leg raising was negative in supine and sitting 
position to 85 degrees.  The veteran started complaining of 
pain when he was in the supine position at about 45 to 50 
degrees but the examiner was unable to bring him up to about 
80 degrees and this correlated well with the 85 degrees noted 
in the sitting position.  The examiner reported the results 
of the previously discussed 1997 MRI.  The examination 
diagnoses were congenital spinal stenosis and lumbar strain.

The examiner further discussed the veteran's case.  He stated 
that the veteran had a congenital stenosis in the lumbar 
spine at L5-S1.  It was also clear that he had disc 
protrusion at that level.  Disc bulging at L4-5 was also 
noted.  During the course of the examination the veteran's 
blood pressure was checked several times and it was found to 
be normal as was his pulse rate at 78.  This, associated with 
some of the more functional overlay type problems noted in 
his history, lead the examiner to the opinion that the single 
episode of lumbar strain while on active duty in 1970 was 
real but had nothing to do with the veteran's current 
problems.  His congenital spinal stenosis would have led to 
this process, regardless, and there was no evidence to 
suggest that a single episode of the lumbar strain would have 
exacerbated the problem some 28 or 29 years later.


Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994);  38 C.F.R. § 4.2 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings contained in the rating schedule 
represent, as far as can be practically determined, the 
average impairment in earning capacity resulting from disease 
and injuries incurred in or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

A maximum schedular evaluation of 40 percent is provided for 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5292.

Intervertebral disc syndrome warrants a 40 percent evaluation 
when the disability is severe and is manifested by recurring 
attacks, with intermittent relief.  A 60 percent evaluation 
is warranted when the disability is pronounced and is 
manifested by persistent symptoms that are compatible with 
sciatic neuropathy with either (1) characteristic pain and 
demonstrable muscle spasm, (2) absent ankle jerk, or (3) 
other neurological findings appropriate to the site of the 
diseased disk, and that also result in little intermittent 
relief.  38 C.F.R. § 4.71a; Diagnostic Code 5293.

A 40 percent evaluation is the maximum schedular evaluation 
for lumbosacral strain found to be severe with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forward motion.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5295.

A 50 percent evaluation is the maximum schedular evaluation 
assignable for unfavorable ankylosis of the lumbar spine.  A 
40 percent evaluation may be assigned for favorable ankylosis 
of the lumbar spine.  38 C.F.R. § 4.71a; Diagnostic Code 
5289.

A 60 percent evaluation may be assigned for complete bony 
fixation (ankylosis) of the spine at a favorable ankle.  

A 100 percent evaluation may be assigned for complete bony 
fixation (ankylosis) of the spine at an unfavorable angle 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  38 C.F.R. § 4.71a; Diagnostic Code 5286.

A 60 percent evaluation may be assigned for residuals of a 
vertebral fracture without cord involvement; abnormal 
mobility requiring neck brace (jury mast).  A 100 percent 
evaluation may be assigned for residuals of a vertebral 
fracture with cord involvement, bedridden, or requiring long 
leg braces.  In other cases a rating may be assigned with 
definite motion or muscle spasm adding 10 percent for 
demonstrable deformity of a vertebral body.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5285.

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

The VA General Counsel in a precedent opinion has held that 
diagnostic code 5293 for intervertebral disc syndrome 
involves loss of range of motion and that consideration of 
38 C.F.R. §§ 4.40, 4.45 is warranted.  VAOPGCPREC 36-97.

Disability of the musculoskeletal system is the inability to 
perform normal working involvement with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and that a part which becomes disabled 
on use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40.

The provisions of 38 C.F.R. §§ 4.45 state that when 
evaluating the joints, inquiry will be directed as to whether 
there is less movement than normal, more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Initially the Board finds that the veteran's claim of 
entitlement to an increased evaluation for his low back 
disability is well grounded within the meaning of  
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected low back disability (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that as a result of the June 1997 
remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991);  
White v. Derwinski, 1 Vet. App. 519 (1991).  In this regard, 
the Board notes that the RO, in compliance with the Board's 
remand directive, contacted the veteran and requested that he 
provide any additional information he may have referable to 
treatment of his back for association with his claims file 
and review of his claim for increased compensation benefits.  

The veteran has been afforded a contemporaneous, 
comprehensive examination pursuant to review of the entire 
evidentiary record by the examiner.  The examiner responded 
to the Board's questions referable to the severity of the 
appellant's low back disability.  The veteran and his 
representative have had opportunity to respond to the RO's 
most recent adjudication of the claim for increased 
compensation benefits.  

The veteran's service-connected low back disability is rated 
as lumbosacral strain.  The RO has assigned the maximum 
schedular evaluation of 40 percent under diagnostic code 
5295.  The maximum schedular evaluation of 40 percent 
contemplates severe disablement.  A higher evaluation under 
diagnostic code 5292 for limitation of motion of the lumbar 
spine is not assignable as 40 percent is also the maximum 
schedular evaluation contemplating severe limited motion.

In the case of diagnostic code 5293 for intervertebral disc 
syndrome, a 40 percent evaluation is predicated upon severe 
disablement.  40 percent however is not the maximum schedular 
evaluation assignable under this diagnostic code.  


As noted above, 60 percent may be assigned for a pronounced 
intervertebral disc syndrome.  The Board notes that 
intervertebral disc syndrome has not been diagnosed as part 
and parcel of the veteran's low back disability and service 
connection has not been granted therefor.  

The Board's review of the record also discloses that the 
appellant's low back disability does not include ankylosis as 
a clinical feature, thereby precluding a grant of entitlement 
to an increased evaluation under diagnostic codes 5286 and 
5289.  Vertebral fracture is also not a clinical feature of 
the appellant's low back disability, thereby precluding a 
grant of entitlement to an increased evaluation under 
diagnostic code 5285.  In considering the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has also considered whether the assignment 
of separate evaluations under the  above-cited diagnostic 
codes is warranted and whether consideration of the 
principles set out in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
is warranted.

First, the Board notes that pyramiding, that is, the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).

Diagnostic code 5293 encompasses consideration of limitation 
of motion, see VAOPGCPREC 36-97, spasm, neurologic pain and 
degenerative changes.  



Evaluation of such symptomatology under diagnostic codes 5292 
or 5295 in addition to evaluation under diagnostic code 5293 
would thus clearly constitute pyramiding, compensating the 
veteran for identical manifestations under different 
diagnoses.  Esteban.  There is no competent evidence of 
separate and distinct symptomatology resulting from the 
veteran's low back disability to warrant assignment of 
separate ratings.  38 C.F.R. § 4.14.

With respect to DeLuca, the Court held that where the 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The 
Court has held that where a diagnostic code is not predicated 
on limited range of motion alone, the provisions of 38 C.F.R. 
§§ 4.40, 4.45, with respect to pain, do not apply.  Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).

Moreover, it has been held that consideration of functional 
loss due to pain is not required when the current rating is 
the maximum disability rating available for limitation of 
motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The 
veteran, as discussed above, is currently in receipt of the 
maximum evaluations available under diagnostic codes 5292 and 
5295.

However, as noted earlier, the VA Office of the General 
Counsel has issued a precedent opinion that appears to 
mandate such consideration in connection with evaluation 
under diagnostic code 5293, held to be based on limitation of 
motion, even where the veteran is in receipt of the maximum 
percentage under the diagnostic codes pertaining to 
limitation of motion.  VAOPGCPREC 36-97.  As the Board noted 
earlier, VA orthopedic and neurological examinations have not 
documented additional or separate disability which can be 
rated under diagnostic code 5293 without violating the rule 
against pyramiding.  38 C.F.R. § 4.14.



The Board also cannot fail to comment on the April 1999 VA 
examiner's description of the veteran's current disability.  
It was his opinion that while the veteran did have a lumbar 
strain in service, such injury does not account for his 
current spinal disablement which he attributed to nonservice-
connected congenital spinal stenosis.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the veteran the criteria for assignment of an 
extraschedular evaluation, it did not actually discuss the 
provisions in light of his claim.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  In this regard, 
his service-connected low back disability has not required 
frequent inpatient care, and while the record shows he has 
lost some time from work due to its exacerbations, it has not 
constituted marked interference with employment.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
lumbosacral strain.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 40 percent for lumbosacral strain.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

